OPINION
WOODLEY, Presiding Judge.
On April 20, 1965, appellant entered a plea of guilty to the offense of passing as true a forged instrument in writing and a jury being waived, was found guilty and his punishment was assessed at 5 years in the penitentiary.
Sentence was pronounced the same day and execution thereof was suspended and appellant was granted probation.
Among the conditions of probation were that he (1) commit no offense against the laws of this state or any other state, (2) abstain from the use of intoxicating liquor of any kind, (3) stay away from lounges where liquor is sold, (4) avoid association with persons who violate the laws of Texas, (8) report to the Probation Officer in person or by letter within 5 days after being charged with a violation of the law of the State of Texas, (12) pay $10.00 per month into Brazoria County Treasury through the Probation Department during the term of his probation.
Following a hearing on February 24, 1969, the court found that appellant had violated the above conditions of probation; ordered that probation be revoked; re-sentenced appellant and he gave notice of appeal.
The evidence adduced at the revocation hearing sustains the findings of the trial judge and the order revoking probation.
We find no abuse of discretion on the part of the trial judge in ordering the probation revoked.
The judgment is affirmed.